Citation Nr: 1113439	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-06 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for degenerative arthritis of the cervical spine (cervical spine disability), currently evaluated as 20 percent disabling prior to April 22, 2008, and from July 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2008, the Veteran and his son testified at a hearing before the undersigned.  In February 2009, the Board remanded the appeal for additional development.

In April and November 2010, the Agency of Original Jurisdiction (AOJ) received statements from the Veteran that raise the issue of entitlement to a total rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, this issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the February 2009 remand instructions, the Veteran was last provided a VA examination in connection with his appeal in June 2010.  Although range of motion of the cervical spine was significantly limited at this examination, there was at least some motion.  Moreover, the examiner opined that the Veteran's service connected cervical spine disability was not causing any adverse neurological symptomatology.  However, in an October 2010 letter from the Veteran's private physician, it was both opined that the claimant had no motion in his cervical spine and that his service connected cervical spine disability caused arm weakness.  

The criterion for an increased rating for the Veteran's service connected cervical spine disability includes the complete loss of motion of the cervical spine (i.e., ankylosis, which is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Moreover, 38 C.F.R. § 4.71a, Note 1 (2010), allows a separate rating for adverse neurological symptomatology caused by the Veteran's service connected cervical spine disability such as the weakness described by the Veteran's private physician.  Also see Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for the appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings).  

Therefore, given this objective evidence of a worsening of the Veteran's service connected cervical spine disability since his last VA examination, the Board finds that a remand for VA orthopedic and neurological examinations to ascertain the level of his adverse symptomatology is once again required.  See 38 U.S.C.A. § 5103A(d) (West 2010) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate).

When readjudicating the claim, the AOJ should take into account any lost motion of the cervical spine caused by pain as well as whether the Veteran meets the criteria for separate ratings for his adverse neurological symptomatology in one or both upper extremities at any time during the pendency of the appeal.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Note 1 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain); Esteban, supra; Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings). 

The Board notes that in April and November 2010 statements Mark A. Giovanini, M.D., opined that the Veteran's service connected cervical spine disability rendered him unemployable.  The Board finds that this opinion meets the 38 C.F.R. § 3.321(b)(1) criteria for referral of the claim to the Director of Compensation and Pension for consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, while the appeal is in remand status, the AOJ should also consider whether the criteria for an extraschedular rating has been met.

Given the Veteran's statement to the June 2010 VA examiner regarding his having applied for Social Security Administration (SSA) disability benefits due, in part, to his service connected cervical spine disability, while the appeal is in remand status these records should also be obtained and associated with the claims files.  See 38 U.S.C.A. § 5103A(b) (West 2010); Dixon v. Gober, 14 Vet. App. 168, 171 (2000) (holding that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim).

Lastly, given the Veteran's claims regarding receiving ongoing treatment for his cervical spine disability from the Pensacola and/or Panama City VA Medical Centers as well as from Dr. Giovanini, while the appeal is in remand status his contemporaneous treatment records from these healthcare providers which have not as yet been associate with the record should be obtained.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions: 

1.  The RO/AMC should obtain and associate with the claims files all of the Veteran's records that were developed in connection with his claim for SSA disability benefits.  Because these are Federal records, efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, the Veteran should be notified in writing.  All actions to obtain the requested records should be documented fully in the claims files.

2.  After obtaining an authorization from the Veteran, the RO/AMC should obtain and associate with the claims files all of his outstanding records from Dr. Giovanini.  All efforts to obtain these records should be documented fully in the claims file.

3.  The RO/AMC should obtain and associate with the claims files all of the Veteran's outstanding records from the Pensacola and Panama City VA Medical Centers.  All efforts to obtain these records should be documented fully in the claims file.

4.  After undertaking the above development to the extent possible, the RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be afforded orthopedic and neurological examinations.  The claims folder is to be provided to the examiners for review in conjunction with the examinations and the examiners should state that they reviewed these records in the report.  All indicated tests and studies deemed appropriate by the examiners, including x-rays, electromyography (EMG), and nerve conduction studies, must be accomplished and all clinical findings should be reported in detail.  In accordance with the AMIE worksheets for rating cervical spine disabilities, the examiners are to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his cervical spine disability.  

i.  As to the cervical spine musculoskeletal disorder, in addition to any other information provided pursuant to the AMIE worksheet, the orthopedic examiner should conduct complete range of motion studies, with specific citation to the forward flexion of the cervical spine, and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of flexion.  

If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of flexion during the flare-ups.  

The examiner should also provide an opinion as to whether the cervical spine is ankylosed and, if so, whether that ankylosis is favorable or unfavorable.

ii.  As to any cervical spine neurological disorders, in addition to any other information provided pursuant to the AMIE worksheet, the neurological examiner should provide an opinion as to whether the service connected cervical spine disability causes neurological impairment in either upper extremity and, if so, identify the nerve involved and provide an opinion as to whether the adverse symptomatology is best characterized as incomplete and mild, moderate, moderately severe, or severe paralysis of these nerves.

iii.  The examiners should also comment on the number of weeks of incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician) the Veteran has experienced due to his service connected cervical spine disability in any given 12 month period since 2006.

Note 1.  In providing answers to the above questions, the examiner should comment on the April and November 2010 statements from Dr. Giovanini in which he opined that the Veteran's cervical spine no longer had any range of motion and/or that the claimant had weakness in both arms due to his service connected cervical spine disability. 

5.  Thereafter the RO/AMC should refer the claim to the Director of Compensation and Pension to consider an extraschedular rating for the Veteran's cervical spine disability.  See 38 C.F.R. § 3.321; Thun, supra.

6.  The RO/AMC should thereafter readjudicate the claim.  Such readjudication should take into account any lost motion of the cervical spine caused by pain, whether the criteria for separate ratings for residual adverse neurological symptomatology in one or both upper extremities have been met, and whether "staged" ratings are appropriate.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Note 1; DeLuca, supra; Esteban, supra; and Hart, supra.  

7.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal including 38 C.F.R. § 3.321 and the finding by the Director of Compensation and Pension regarding an extraschedular rating.  A reasonable period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

